DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims


On 04/22/2021 Applicant filed an improper request for continued examination (“RCE”) as a response to non-final Office action which resulted in instant application becoming abandoned on 05/07/2021. On 06/02/2021 Applicant filed a petition to review the instant application and the petition was granted on 07/21/2021. Instant claims 1-5, 7, and 16-34, that are presented for examination were filed on 06/02/2021 when Applicant amended previous claims 1-5 and 7, and established new claims 16-34. In light of Applicant’s amendments, Examiner has withdrawn the previous § 101 and § 103 rejections. Examiner has, however, established new objections for claims 1 and 16-34; and new § 112 and § 101 rejections for claims 1-5, 7, and 16-34, in the instant Office action. Since the new objections and rejections were necessitated by Applicant’s amendments and adding of new claims, the instant rejection of claims 1-5, 7, and 16-34, is FINAL rejection of the claims.  

Response to Arguments

35 U.S.C. § 101: Examiner has carefully considered Applicant’s arguments directed to the previous § 101 rejection, but they are moot in view of new § 101 rejection necessitated by Applicant’s amendment of independent claim 1 and adding of a new independent claim 16. 

Examiner’s Remarks




§ 103 Rejection: The closest prior art Klesse (5,583,760) specifically teaches an abstract idea of extending an offer of credit to an applicant. Klesse fails to teach a method and a system for executing a reduced risk extension of credit system that relies on variable and scalable profit- and risk-based credit extension decision criteria excluding consideration of an Applicant’s credit score; and approving said alternative financing request irrespective of applicant's credit score worthiness” because Klesse teaches accessing the credit history information from a national credit bureau in order to decide what type of account – pre-funded or post-funded – is created for the user.  

Claim Objections





Independent claim 1 is objected to because of the following informalities:
The preamble of claim 1 recites: “. . . but excludes consideration of an Applicant's credit score.” There should be no capitalization of random words and the preamble should recite: “. . . but excludes consideration of an applicant's credit score”
The preamble of claim 1 recites: “. . . said computer system comprising one or more processors and one or more computer-readable media having stored thereon executable instructions.” The preamble should, however, recite: “. . . said computer system comprising one or more processors and one or more non-transitory computer-readable media having stored thereon executable instructions.”

Independent claim 16 is objected to because of the following informalities: The claim limitation “. . . one or more processors, a memory storage data storage, and a computer readable medium” should be “. . . one or more processors, a memory storage data storage, and a non-transitory computer readable medium.”

Dependent claims 17-34 are objected to because of the following informalities: each of the dependent claims 17-34 recites: “The system for enabling a customer to purchase merchandise of Claim 16.” The word “claim” should not be capitalized and each dependent claim 17-34 should recite: The system for enabling a customer to purchase merchandise of claim 16.”

Dependent claim 26 is objected to because of the following informalities: dependent claim 26 recites: “. . . initiating an ACH electronic fund transfer.” Instead, dependent claim 26 should recite: . . . initiating an automated clearinghouse (ACH) electronic fund transfer.”

Dependent claim 30 is objected to because of the following informalities: dependent claim 30 recites: “. . . a real-time Advanced Programming Interface (API) update.” Instead, dependent claim 26 should recite: . . . a real-time advanced programming interface (API) update.”


Claim Rejections - 35 USC § 112










The following is a quotation of the second paragraph of 35 U.S.C. § 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 



Claims 1-5, 7, and 16-34, are rejected under 35 U.S.C. § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Independent claim 1 recites the limitations: 
“the seller” in “calculating . . . and without further input being required or obtained from the seller in response to the request”; 
 “the pre-authorized repayment amount” in “confirming collection of the pre-authorized repayment amount”;
“the user” in “releasing the merchandise . . . thereby causing physical merchandise to leave possession of the user or agent.” 
“the remaining repayment amount” in “collecting the remaining repayment amount.” 
“the progress of repayment” in “collecting . . .  the progress of repayment and completion of repayment.”
Independent claim 16 recites the limitation: “the plurality of agreed-upon payment amounts” in “offering . . . one or more pre-approved payment sources from which the seller is authorized to draw against for each of the plurality of agreed-upon payment amounts on its respective payment date.”

There is an insufficient antecedent basis for these limitations in the independent claims 1 and 16. Independent claims 1 and 16 are, therefore, rejected under 35 U.S.C. § 112, second paragraph. Dependent claims 2-5, 7, and 17-34, are rejected under 35 U.S.C. § 112, second paragraph, based on their dependency. 

Claim Rejections - 35 USC § 101












35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.























Claims 1-5, 7, and 16-34, are rejected under 35 USC § 101 because they are directed to non-statutory subject matter. The rationale for this finding is explained below.  














The Supreme Court in Mayo laid out a framework for determining whether an applicant is seeking to patent a judicial exception itself or a patent-eligible application of the judicial exception. See Alice Corp., 134 S. Ct. at 2355,110 USPQ2d at 1981 (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961). This framework, which is referred to as the Mayo test or the Alice/Mayo test (“the test”), is described in detail in Manual of Patent Examining Procedure (”MPEP”) (see MPEP § 2106(III) for further guidance). The step 1 of the test: It need to be determined whether the claims are directed to a patent eligible (i.e., statutory) subject matter under 35 USC § 101. Step 2A of the test: If the claims are found to be directed to a statutory subject matter, the next step is to determine whether the claims are directed to a judicial exception i.e., law of nature, natural phenomenon, and abstract idea (prong 1). If Step 2B of the test: If the claims are directed to a judicial exception, the next and final step is to determine whether the claims recite additional elements that amount to significantly more than the judicial exception.

Step 1 of the Test: 
When considering subject matter eligibility under 35 USC § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. Here, the claimed invention of claims 1-5 and 7 is a series of steps, which is method (i.e., a process) and, thus, one of the statutory categories of invention. Further, the claimed invention of claims 16-34 is a system, which is also one of the statutory categories of invention.
Conclusion of Step 1 Analysis: Therefore, claims 1-5, 7, and 16-34, are statutory under 35 USC § 101 in view of step 1 of the test.

Step 2A of the Test: 
Prong 1: Claims 1-5 and 7, however, recite an abstract idea of extending an offer of credit to an applicant. The creation of extending an offer of credit to an applicant, as recited in the independent claim 1, belongs to certain methods of organizing human activity (i.e., commercial or legal interactions) that are found by the courts to be abstract ideas. The limitations in independent claims 1 and 8, which set forth or describe the recited abstract idea of extending an offer of credit to an applicant, are: “calculating an offer of credit based i.e., commercial or legal interactions) because these claim limitations are describing offering an alternative financing to an applicant in order for the applicant to purchase goods of services.
Prong 2: In addition to abstract steps recited above in Prong 1, independent claims 1 and 16 recite additional limitations: “a computer system comprising one or more processors and one or more computer-readable media having stored thereon instructions” (claim 1), “one or more processors, a memory storage data storage, and a computer readable medium that is usable by the one or more processors and is operatively coupled to the memory storage and the data storage, the computer readable medium having stored thereon a sequence of instructions” (claim 16), and “a seller user interface” (claim 16). These additional elements are recited at a high level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Further, the combination of these additional elements is no more than mere instructions to apply the exception using a generic device. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Also, “receiving a request from an applicant to obtain alternative financing in order to purchase merchandise and see MPEP § 2106.05(a)), nor do they integrate the abstract idea into a practical application 
 Conclusion of Step 2A Analysis: Therefore, independent claim 1 is non-statutory under 35 USC § 101 in view of step 2A of the test. 	

















Step 2B of the Test: The additional elements of independent claims 1 and 16 (see above under Step 2A – Prong 2) are well-understood, routine, and conventional elements that amount to no more than implementing the abstract idea with a computerized system. The Applicant’s Specification describes the additional elements in following terms:
[0032] In other embodiments, the software package comprises means for storage and retrieval 5 of necessary "targeted" maximum profit risk or minimum profit factor parameters, permitting optimization for any merchandise at any transaction level, and in any event consistent with the merchant or seller's system risk and business processes configuration decisions, as well as data and means for determining the amortization of balances owed in association with payment amounts for the down payment series and the remaining payment series that will be due after 10 receipt of the goods and services.

[0044] If the applicant accepts the offer at step 126, step 127 reflects the seller's instructions to the system to finalize and write (i.e. warehouse) the terms to the systems database. Step 128 reflects the system's extraction and "just in time" presentment of each pre-authorized debit, in accordance with the specified transfer method in the executed agreement, or as modified by the system based seon seller input of a purchasers request to modify, all required account and authorization related information, amount, and effective date of each individual payment If the approved applicant selected the Electronic Funds Transfer using the ACH network transfer method at step 127, and it is not a Payoff using an Alternative Tender, the seller transmits the authorized debit to the ACH Clearinghouse, else if the approved applicant selected a credit or debit card as the mehe method of transfer, and the payment is not a Payoff using an alternative tender, the debit is sent to the merchant processor 130. If the approved applicant desires to payoff the goods and/or services using alternative tender, the seller processes the payoff using alternative payment 131. Otherwise, the authorized payments are processed in the ordinary manner 132.
16 for facilitating the application process for possible extension of credit to interested applicants. 

This is a description of general-purpose computer. Further, the elements of transmitting, receiving, storing, and retrieving information to and from a user device amounts to no more than mere instructions to apply the exception using generic computer component. For the same reason these elements are not sufficient to provide an inventive concept. The additional elements of transmitting, receiving, storing, and retrieving information to and from a user device were considered insignificant extra-solution activity in Step 2A, Prong 2. Re-evaluating here in Step 2B, they are also determined to be well-understood, routine, and conventional activity in the field. Similarly to OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network), and buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network), the additional elements of independent claims 1 and 16 receive or transmit data over a network in a merely generic manner. Further, similarly to Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015) and OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, the additional elements of independent claims 1 and 16 store and retrieve information in memory. The courts have recognized storing, retrieving, receiving, and sending data, functions as well-understood, routine and conventional when claimed in a merely generic manner. Therefore, the additional elements of independent claims 1 and 16 are well-understood, routine, and conventional. Further, 
 Conclusion of Step 2B Analysis: Therefore, independent claims 1and 16 are non-statutory under 35 USC § 101 in view of step 2B of the test. 


Dependent Claims: Dependent claims 2-5 and 7 depend on independent claim 1; and dependent claims 17-34 depend on independent claim 16. The elements in dependent claims 2-5, 7, and 17-34, which set forth or describe the abstract idea, are: “computing, entering and storing withdrawal entries through the automated clearinghouse or credit processing network from deposited funds or available credit on hand for an account, and then storing data on said computer readable medium affirmatively indicative of the same” (claim 2 – where “computing” and “entering” steps are further limiting the abstract idea, and where two “storing” steps are considered insignificant extra solution activity), “collecting of funds held in a deposit account by a receiving depository financial institution and then storing data on said computer readable medium affirmatively indicative of the same” (claim 3 – where “collecting” and “storing” steps are considered insignificant extra solution activity), “settling an authorized charge to a credit card account through a credit card processing network, and initiating said electronic funds transfer as a debit against the credit card account, and then storing data on said computer readable medium affirmatively indicative of the same (claim 4 – where “settling” and “initiating” steps are further limiting the abstract idea, and where two “storing” steps are considered insignificant extra solution 
Conclusion of Dependent Claims Analysis: Dependent claims 2-5, 7, and 17-34, do not correct the deficiencies of independent claim 1 and are, thus, rejected on the same basis.

Conclusion of the 35 USC § 101 Analysis: Therefore, claims 1-5, 7, and 16-34, are rejected as directed to an abstract idea without “significantly more” under 35 USC § 101.


Conclusion




















The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Iyer et al. Screening in New Credit Markets: Can Individual Lenders Infer Borrower Creditworthiness in Peer-to-Peer Lending? AFA 2011 Denver Meetings Paper (15 March 2010).





















Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 








Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRPI H KANERVO whose telephone number is (571)272-9818. The examiner can normally be reached on M - F 10:00-6:30. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Kalinowski can be reached on (571)272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VIRPI H KANERVO/Primary Examiner, Art Unit 3619